DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The rejection of claims 2-15 under 35 U.S.C. § 112(b) as being indefinite is withdrawn because Applicant amended claims 2-8, 12, and 13 and canceled claims 9-11.
Claim Rejections - 35 USC § 103
The rejection of claims 1-6 and 12-15 under 35 U.S.C. § 103 as being unpatentable over Son et al. (US 2019/0207221 A1), hereinafter “Son,” in view of Wachsman et al. (US 2020/0243870 A1), hereinafter “Wachsman,” is withdrawn because Applicant amended claim 1.
The rejection of claim 7 under 35 U.S.C. § 103 as being unpatentable over Son and Wachsman in view of Yushin et al. (US 2019/0123339 A1), hereinafter “Yushin,” is withdrawn because Applicant amended claim 1.
The rejection of claims 8-11 under 35 U.S.C. § 103 as being unpatentable over Son in view of Wachsman and Burshtain et al. (US 2019/0044133 A1), hereinafter “Burshtain,” is withdrawn because Applicant amended claim 1 and canceled claims 9-11.
Claims 1-6, 8, and 12-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Son in view of Wachsman and Zhamu et al. (US 2019/0088922 A1), hereinafter “Zhamu.”
Regarding claim 1, Son teaches an anode active material particle for a lithium battery, in this case a silicon-containing composite (¶ [0119]), comprising internal pores having a pore volume of Vp and pore wall surfaces, and a solid portion having a volume Va, in this case the silicon is porous (¶ [0122]), wherein the volume ratio Vp/Va is from 0.1/1.0 to 10/1.0, in this case the porosity is 0.1% to 50% (¶ [0136]) which results in a volume ratio Vp/Va of 0.001/1.0 to 1.0/1.01, and wherein the pores have a pore size from 2 nm to 10 μm, in this case 10 nm to 500 nm (¶ [0136]), and a graphene material, in this case a first graphene covers the silicon composite primary particle (¶ [0082]; Fig. 1, reference no. 10a).	A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05 I. Here, one with ordinary skill in the art would understand that making the volume ratio Vp/Va to be 0.1/1.0 to 10/1.0 would yield a functional anode active material particle.	Son does not teach that the graphene material infiltrates the pores and partially or fully covers the pore wall surfaces. However, Wachsman teaches that including graphene in electrode pores provides a continuous electron conductive path which aids in reducing impedance (¶ [0143]). Therefore, it would have been obvious to have partially or fully coated the pore walls with graphene in order to facilitate reduced impedance.
	Son does not teach a polymer that partially or entirely coats the anode active material particle that is electronically conducting or lithium-ion conducting. However, Zhamu teaches encapsulating anode active material particles with a high-elasticity polymer (¶ [0042]) that may be electronically conducting (¶ [0046]) or lithium ion-conducting (¶ [0047]). Zhamu further teaches that the electronically conducting polymer may be selected from polypyrrole, polythiophene, polyfuran, a bi-cyclic polymer, a sulfonated derivative thereof, or a combination thereof (¶ [0046]) and the lithium ion-conducting polymer may be selected from poly(ethylene oxide) (PEO), Polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, Polyvinyl chloride, Polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof (¶ [0047]). One having ordinary skill in the art would have understood that encapsulating the anode active material particle with such a polymer would have yielded an improved anode in terms of lithium-ion battery capacity and cycle life (¶ [0124]; Table 1). Therefore, it would have been obvious to have encapsulated the anode active material particle with an electronically conducting polymer or a lithium ion-conducting polymer in order to facilitate improved capacity and cycle life. 
Regarding claim 2, Son further teaches that an external surface of the particle is further covered with a graphene material, in this case a shell including the first graphene material is on the surface of the silicon composite primary particle (¶ [0082]; Fig. 1A reference no. 10a).
Regarding claim 3, Son further teaches that the graphene material comprises 1-10 graphene planes, in this case the second graphene may have 1 to 30 graphene layers (¶ [0084]).
Regarding claim 4, Son further teaches that the particle has a specific surface area from 5 m2/g to 1,000 m2/g before being infiltrated with the graphene material, in this case porous silicon composite secondary particle may have a specific surface area of about 0.1 m2/g to about 100 m2/g (¶ [0107]). A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05 I. Here, one with ordinary skill in the art would understand that making the particle’s specific surface area to be 5 m2/g to 1,000 m2/g would yield a functional anode active material particle.
Regarding claim 5, Son does not teach that the internal pore wall surfaces are covered with the graphene material. However, as discussed in the rejection of claim 1 above, Wachsman teaches that including graphene in electrode pores provides a continuous electron conductive path which aids in reducing impedance (¶ [0143]). Therefore, it would have been obvious to have covered the pore walls with graphene in order to facilitate reduced impedance.
Regarding claim 6, Son further teaches that the anode active material is silicon (Si) and silicon oxide (¶ [0082]).
Regarding claim 7, Son does not teach that the anode active material particle contains prelithiated Si. However, Zhamu teaches prelithiated anode active material particles including Si, Sn, and other materials (¶ [0026] & [0054]-[0056]). One having ordinary skill in the art would have realized that prelithiating the anode active material particles would have provided an anode active material particle with high specific capacity, a minimal irreversible capacity (or a low decay rate), and a long cycle life (¶ [0026]), thereby facilitating improved lithium-ion battery performance. Therefore, it would have been obvious to have prelithiated the anode active material particle in order to facilitate improved lithium-ion battery performance.
Regarding claim 8, Son does not teach that the anode active material particle is a nanoparticle with a diameter of 0.5 nm to 100 nm. However, Burshtain teaches an anode active material nanoparticle with a diameter of 30-50 nm (¶ [0093]). A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05 I. Here, one with ordinary skill in the art would understand that making the particle’s diameter to be between 0.5 nm to 100 nm would yield a functional anode active material particle.
Regarding claim 12, Son further teaches a mass of anode active material particles containing the anode particle of claim 1 (¶ [0117] & [0300]-[0301]).
Regarding claim 13, Son further teaches a battery anode containing the anode active material particles of claim 1 (¶ [0300]-[0301]).
Regarding claim 14, Son further teaches a battery containing the battery anode of claim 13 (¶ [0251]; Fig. 12A, reference no. 121).
Regarding claim 15, Son further teaches that the battery of claim 14 is a lithium-ion battery (¶ [0219] & [0251]; Fig. 12A, reference no. 121).
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1            
                P
                o
                r
                o
                s
                i
                t
                y
                 
                =
                 
                
                    
                        P
                        o
                        r
                        e
                         
                        V
                        o
                        l
                        u
                        m
                        e
                    
                    
                        T
                        o
                        t
                        a
                        l
                         
                        V
                        o
                        l
                        u
                        m
                        e
                    
                
                ×
                100
                .
                 
                V
                o
                l
                u
                m
                e
                 
                r
                a
                t
                i
                o
                 
                
                    
                        V
                        p
                    
                    
                        V
                        a
                    
                
                 
                =
                 
                
                    
                        P
                        o
                        r
                        e
                         
                        V
                        o
                        l
                        u
                        m
                        e
                    
                    
                        T
                        o
                        t
                        a
                        l
                         
                        V
                        o
                        l
                        u
                        m
                        e
                        -
                        P
                        o
                        r
                        e
                         
                        V
                        o
                        l
                        u
                        m
                        e